DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s election without traverse of group I, claims 24-29 and 36-37, in the reply filed on 6/1/21 is acknowledged. Applicant has elected SEQ ID NO: 4 as the species of epitope. Claims 30-35 and 38-39 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  Claims 26-28 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected species.
    	 Claims 24-25, 29, and 36-37 read on the elected invention and are being acted upon.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 24-25, 29, and 36-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are indefinite in the recitation of a method comprising “removal” of one or more regulatory T cell epitopes comprising SEQ ID NO: 4. It is not clear if the claims require deletion of said epitope, or whether the claims would encompass a mutation of the epitope.  For example, in claim 24, the claim specifies epitope removal, and the claim also further recites that the epitopes are “modified such that they no longer bind to MHC class molecules and regulatory T cells”.  Modification would be understood to encompass mutation of individual residues such that binding is abolished (this is exemplified in the instant specification in SEQ ID NO: 3). The specification does not define the term “removal” and it is not clear whether the claims require deletion of an epitope, or whether they would encompass mutation of an epitope to abolish MHC binding.  For the purposes of examination the language that the epitope is “removed” in the present claims is being interpreted to encompass any modification to the epitope.  This would include a deletion such that the epitope is not present, and thus not able bind to MHC/regulatory T cells, as well as mutation by substitution, such that it is not able to bind to MHC/regulatory T cells.

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 24-25, 29, and 36-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, there is insufficient written description to demonstrate that applicant was in possession of the claimed genus of IgG molecules or Fc proteins having a removal or modified Treg epitope.
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation 
The instant claims are drawn to a method of producing a genus of Fc containing or IgG containing proteins, wherein the epitope of SEQ ID NO: 4-37 is removed.  The claimed “removal” process encompass modification such that the epitope no longer binds to MHC class molecules and regulatory molecules. This would encompass a wide genus of different modifications to the epitope comprising numerous different amino acid substitutions, additions or deletions.  The claims require that a removed epitope no longer binds to MHC class molecules and regulatory T cells.  As MHC molecules are a highly polymorphic class of molecules, this also encompass a genus of different functions.  The specification does not disclose a correlation between said epitope structure and said function of being removed by being modified such that it no longer binds to a genus of “MHC molecules” and regulatory T cells.  The specification discloses a single species of modification to the epitope of SEQ ID NO: 4, comprising 3 specific amino acid substitutions (shown in SEQ ID NO: 3). This is not sufficiently representative of the genus of different Fc containing or IgG containing proteins produced using the claimed method. Thus, one of skill in the art would conclude that the specification fails to provide adequate written description to demonstrate that Applicant was in possession of the claimed genus. See Eli Lilly, 119 F. 3d 1559, 43, USPQ2d 1398.

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
Claim(s) 24-25, 29, and 36-37 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Slavin-Chiorini et al., 1995.
.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claim(s) 24-25, 29, and 36-37 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over 20050054832
The ‘832 publication teaches a method of modifying antibody Fc regions comprising identifying and substituting one or more Fc amino acid positions, including positions Y296, N297, S298, T299, V302, and W313 (see page 5-6, in particular). The ‘832 publication teaches specific combinations of amino acid substitutions including N297D/T299L, or Y296N/N297D (see pages 5-6).  These correspond to positions within SEQ ID NO: 4. For example, Y296 corresponds to the fourth residue of SEQ ID NO: 4, which the instant specification in Fig. 22 discloses mutating to “N” in order to achieve the function recited in the instant claims. Similarly, the ‘832 publication teaches Y300N mutation, which corresponds to a mutation disclosed by the instant specification in Fig. 22 at residue 8 of SEQ I DNO: 4. Thus, the ‘832 publication teaches substitution of residues of SEQ ID NO: 4 and thus teaches identification and modification of said epitope.  Furthermore, as the instant specification in Fig. 22 discloses residues 296, 300, and 302 as examples of modifications/substitutions that can be performed to achieve the function of no longer binding to MHC class molecules and regulatory T 

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Amy E. Juedes						
Patent Examiner								
Technology Center 1600
/AMY E JUEDES/Primary Examiner, Art Unit 1644